DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 recite the limitation "the wing" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 1-3, 6, and 29-31 are rejected under 35 U.S.C. 102(e) as being anticipated by Nordin et al. (PCT/SE2010/050028) (US 2013/0043342 is referenced for convenience).
In re. claim 5, Nordin teaches an airfoil (fig. 1) comprising a capacitor (equivalent structure provides equivalent function of a capacitor) comprising a CNT resistive heater layer (15) (para [0080]) (current fed through the nano structure) (arrangement increases electrical resistance) (para [0085]), a layer comprising a carbon composite (heater conductor layer (25) embedded with nano structures) (para [0081]), and a dielectric layer (electrical insulating layer (29)) (para [0081]) disposed between the CNT resistive layer (15) and the carbon composite layer (25) (fig. 1); wherein the carbon composite surface forms a structural component of the airfoil (when applied as a wing shell (para [0081]) or when integrated with the wing (para [0094])).

In re. claim 2, Nordin teaches the method of claim 1 wherein the carbon composite or metal surface comprises a wing (when integrated with the wing (para [0094])).
In re. claim 3, Nordin teaches the method of claim 2 wherein the wing comprises a composite material (heater conductor layer (25) embedded with nano structures) (para [0081]).
In re. claim 6, Nordin teaches a method of providing power to the CNT resistive heater layer of claim 5 comprising: charging (when ice is detected) (para [0084]) and then discharging (when ice is no longer detected) (para [0084]) current from the carbon composite surface (25).
In re. claim 29, Nordin teaches the airfoil of claim 5 wherein the capacitor is in a circuit comprising a first electrical lead (p1) (para [0084]) connected to the CNT resistive heater layer (15), and a second electrical lead (CP1) connected to the layer comprising a carbon composite (25); wherein the circuit is configured such that when current is supplied through the second electrical lead to the layer comprising the carbon composite, and when a sufficiently large potential is applied between the CNT resistive heater layer and the layer comprising a carbon composite or metal surface, a current flows through the dielectric layer and through the CNT resistive heater layer to generate heating in the CNT resistive heater layer (electrical resistance increases for generating heat) (para [0084]) (fig. 1).

In re. claim 31, Nordin teaches the airfoil of claim 30 wherein the carbon composite surface comprises a wing (55) (when the surface includes the wing beneath layer (25)) (para [0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nordin in view of Young et al. (US 5,455,467).

In re. claim 21, Nordin teaches an airfoil having a CNT heater layer (15) (para [0080]) (current fed through the nano structure) (arrangement increases electrical resistance) (para [0085]) on the outer surface of a skin (29) of the airfoil (when applied as a wing shell) (para [0081]), comprising: conductive elements (nano structures (19, 27)) that are positioned opposite each other on the inner and outer surfaces of an airfoil skin (29) (fig. 1), wherein one of the conductive elements (19) is in electrical contact with the CNT heater layer (15) on the outer surface of the airfoil skin (fig. 1), and wherein the other conductive element (27) is on the inner surface (25) of the airfoil skin and is in electrical contact with a AC power supply (38) (para [0030], para [0093]).
Nordin fails to disclose fails to disclose the conductive elements are inductive coils.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nordin to include the teachings of Young to have the conductive elements as inductive coils, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing wireless power transfer. 
In re. claim 18 Nordin as modified by Young (see Nordin) teach a method for powering the CNT heater layer of claim 21, comprising: providing conductive elements (nano structures (19, 27)) that are positioned opposite each other on the inner and outer surfaces of an-the airfoil skin (29) (fig. 1), wherein one of the conductive elements (19) is in electrical contact with the CNT heater layer (15) on the outer surface of the airfoil skin (fig. 1), and wherein the other conductive element (27) is on the inner surface (25) of the airfoil skin and is in electrical contact with an AC power supply (38) (para [0030], para [0093]), and wherein AC current is applied to the inner coil which generates a current in the outer coil that powers the CNT heater layer (para [0093]).
Young teaches the conductive elements are inductive coils (34, 38) (fig. 1) (col. 3, ln. 40-45).
In re. claim 19, Nordin as modified by Young (see Young) teach the method of claim 18 where the inductive coils are printed onto thin films (40) (fig. 3) (col. 3, ln. 47-49).
Nordin as modified by Young (see Nordin) teach the conductive elements (19, 27) are applied to inner and outer surfaces of the airfoil skin (29) by an adhesive (conductive structures comprising the conductive nano structures may be applied using an adhesive layer) (para [0095]).
In re. claim 20, Nordin as modified by Young (see Nordin) teach the method of claim 18 wherein the inner conductive element (27) is on the inside of the airfoil skin (29) (fig. 1).

In re. claim 26, Nordin as modified by Young (see Nordin) teach the airfoil of claim 21 wherein the conductive elements (19) in electrical contact with the CNT heater layer (15) on the outer surface of the airfoil skin is flattened and protected with a plastic film (insulating layer (17) para [0080] made of Kapton) (para [0042]).
Nordin as modified by Young (see Young) teach the conductive element is a flattened inductive coil (fig. 3) (col. 3, ln. 47-49).
In re. claim 27, Nordin as modified by Young (see Young) teach the airfoil of claim 21 wherein the inductive coil is printed (fig. 3) (col. 3, ln. 47-49).
Nordin as modified by Young (see Young) teach the conductive elements (19) are in electrical contact with the CNT heater layer (15) and on the CNT heater layer (fig. 1).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nordin as modified by Young as applied to claim 21 above, and further in view of Weeks et al. (US 2,690,890).

In re. claim 28, Nordin as modified by Young (see Nordin) teach the airfoil of claim 21 wherein the airfoil is a wing (para [0060]).
Nordin as modified by Young fail to discloe the other inductive coil is on the inside of the wing.
Weeks disclose an inductive coil is on the inside of the wing (11a-11c) (fig. 6) on the inside of a wing (10) (col. 3, ln. 13-17).
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nordin as applied to claim 6 above, and further in view of Boudyaf et al. (US 2010/0283319).

In re. claim 32, Nordin teaches the capacitor is powered and then discharged to provide a pulse of power to the CNT resistive heater layer (via on/off swithching) (para [0086]).
Nordin fails to disclose the power is from excess engine power.
Boudyaf teaches a de-icing power supply circuit (5a) (para [0033]) powered from excess engine power (para [0032]) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nordin as modified by Young to include the teachings of Boudyaf to have the power supply as AC, since Nordin states the power supply is a power supply commonly used in current aircraft applications, and doing so would allow access of power from known power applications.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hallander et al. (US 8,662,452) in view of Rutherford et al. (US 6,279,856).

In re. claim 5, Hallander teaches an airfoil (5) comprising a capacitor comprising a CNT resistive heater layer (layer (7, 17) includes carbon nanotubes (11’)) (col. 4, ln. 49-56) (fig. 1), a layer 
Hallander fails to disclose the dielectric layer is disposed between the CNT resistive layer and the carbon composite surface.
Rutherford discloses a dielectric layer (24) (col. 8, ln. 57-61) is disposed between a layer (20, 22) and the wing surface (fig. 6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hallander to incorporate the teachings of Rutherford to have the dielectric layer above the wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides easy removal of a malfunctioning system.
In re. claim 1, Hallander as modified by Rutherford (see Hallander) teach a method of storing charge in the airfoil of claim 5, comprising: providing a capacitor (equivalent structure provides equivalent function) comprising a CNT resistive heater layer (layer (7, 17) includes carbon nanotubes (11’)) (col. 4, ln. 49-56) (fig. 1), a layer comprising a carbon composite surface (CFRP wing) (col. 8, ln. 14-16), and a dielectric layer (electrical isolating layer (19)) disposed between the CNT resistive layer and the carbon composite or metal surface (as stated in the rejection of claim 5); wherein the carbon composite forms a structural component of the airfoil (wing skin) (col. 8, ln. 14-16); and applying a potential between the CNT resistive layer and the carbon composite (current fed to bronze strip (15)) (col. 4, ln. 61-64).  
In re. claim 2, Hallander as modified by Rutherford (see Hallander) teach the method of claim 1 wherein the carbon composite surface comprises a wing (3).  

In re. claim 6, Hallander as modified by Rutherford (see Hallander) teach a method of providing power to the CNT resistive heater layer of claim 5 comprising: charging and then discharging current from the carbon composite surface (current fed to bronze strip (15)) (col. 4, ln. 61-64).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford.

In re. claim 7, Rutherford teaches a method for an anti-icing, de-icing, and/or a heating system for aircraft wings and forward facing aerodynamic surfaces (30) (fig. 6), comprising a first heated section (80) near the central stagnation zone of the aerodynamic surface (fig. 9), and at least one upper (82) and one lower (84) heater section in areas aft of the central heater (col. 13, ln. 20-25), wherein power supplied to the central heated section is continuously applied (col. 13, ln. 29-34), and wherein power supplied to the at least one upper and one lower heater section is intermittently applied (col. 13, ln. 34-42) from charge (via power source (50)) (col. 11, ln. 53-56).
Rutherford fails to disclose the charge is stored in a capacitor.  
The examiner takes Official Notice that a capacitor is a well-known type of power source.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rutherford to have the power source as a capacitor, since Rutherford states the power source may be one of several types on the aircraft, as is known to those skilled in the art, and doing so would utilize known power sources.
.  

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of Hallander, or alternatively in view of Nordin.

In re. claim 9, Rutherford fails to disclose the heater sections comprise CNT-containing resistive heaters.  
Hallander teaches an airfoil (5) comprising a CNT resistive heater layer (layer (7, 17) includes carbon nanotubes (11’)) (col. 4, ln. 49-56) (fig. 1).
Nordin teaches heater sections (15) comprise CNT-containing resistive heaters (para [0084]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rutherford to incorporate the teachings of Hallander, or Nordin, to have the recited material of the heater section, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so utilizes known materials to induce heating in the outer layer.
Response to Arguments
Applicant's arguments filed 11/04/2021, regarding claims 1-3, 5-6, 7-9 have been fully considered but they are not persuasive. 
Applicant argues in Hallander, the resistive heating element 13 is made of bronze strips embedded in a conductive substrate (col. 4, lines 56-64). The CNT- containing plies P1, P2, P3 are not resistive heating elements. Therefore, there is no "CNT- containing resistive heating layer." A resistive heating element requires electricity to flow through the element to generate heat. For electric current to flow, there must be a circuit, and the CNT layers of Hallander are not part of an electric circuit.
The examiner notes that the prior Office Action indicated that the CNT resistive heating layer is interpreted as both layers 7 and 17.  As the applicant has admitted that layer 17 provides resistive heating, via element (13), and layer (7) contains CNT plies, the combined layer (7, 17) is understood to satisfy the claim language.  Therefore, the argument is considered non-persuasive.
Applicant argues Rutherford does not teach or suggest separately addressable central and upper and lower sections and does not teach or suggest wherein power supplied to the central heated section is continuously applied, and wherein power supplied to the at least one upper and one lower heater section is intermittently applied." At col. 13, lines 34-40, Rutherford merely suggests increasing electric current at intermittent intervals. In Rutherford, when electric current is applied at intermittent intervals, there is no central heated section where power is continuously applied.
The examiner notes that in the prior Office Action, the citation for power continuously supplied to the central heating section is at col. 13, ln. 29-34, which states “When a predetermined amount of electric current is transmitted continuously through the tape, the outer surface of the heat-conducting outer layer at the parting strip is heated continuously to a temperature above 32.degree. F. to maintain a continuous ice-free (running wet) condition”.  Applicant’s failure to address this citation makes the argument non-persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647